Citation Nr: 1411951	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  07-28 256	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to an effective date prior to December 15, 2006 for the award of 40 percent disability rating for low back disability.

3. Entitlement to a rating in excess of 20 percent for right leg radiculopathy.

4. Entitlement to a rating in excess of 10 percent for left leg radiculopathy.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1970, including service in the Republic of Vietnam.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in September 2006, October 2007, by of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina and Newark, New Jersey, respectively.  The September 2006 decision denied service connection for hypertension and coronary artery disease; the October 2007 decision granted an increased disability rating of 40 percent for the Veteran's low back disability effective December 15, 2006.  An October 2008 rating decision granted a 20 percent disability rating for the right leg.  Jurisdiction over all aspects of this claim remains with the Newark, New Jersey RO.

This case was previously before the Board in November 2010 and June 2012, when it was remanded for further development to include obtaining specific medical records and affording the Veteran a VA examination.  

During the course of this appeal, the Veteran was awarded a 100 percent rating for a disability not currently on appeal, and special monthly compensation at the housebound rate.

The issues of entitlement to increased disability ratings for right and left leg radiculopathy are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Hypertension is the result of service.

2. The Veteran's low back disability did not meet the criteria for a 40 percent disability rating prior to December 15, 2006.


CONCLUSIONS OF LAW

1. The criteria for service connection of hypertension have been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. The criteria for an effective date earlier than December 15, 2006 for assignment of a 40 percent disability rating for low back disability have not been met.  38 U.S.C.A. §§ 5101(a), 5110(a) (West 2002); 38 C.F.R. §§ 3,151(a), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

With respect to the claim of service connection for hypertension, this decision constitutes a full grant of the benefit sought and no further discussion of the duties imposed by the VCAA is necessary.

The effective date appeal arises from the grant of an increased rating for the low back disability.  The underlying claim was thus substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date).  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements  Id.  There has been no allegation of prejudice in this case


Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's appellant's claim.

In compliance with the Board's prior remands in November 2010 and June 2012, VA obtained the relevant records from Social Security and provided the Veteran with a medical examination.  While the examinations obtained were deemed inadequate by the Board, they have been supplemented by the VHA opinions obtained since then.  All of the evidence of record is now sufficient to allow for adjudication of the claims.  Thus VA has complied with the earlier remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran began taking medication for hypertension in about 1980, and suffered an anterior wall myocardial infarction at age 40, in 1983, and had an angioplasty at that time.  He subsequently underwent four angioplasties and a four-vessel coronary artery bypass graft in 1998.  

The VHA expert opinion and addendum opinion obtained by the Board state that the Veteran's hypertension is a result of his exposure to herbicides in Vietnam.  The expert based that opinion on a review of the Veteran's history and the nature of his specific cardiac problems, to include ischemic heart disease, and an understanding of the VA regulations governing herbicide exposure.  

While the record contains examinations and opinions which are against the Veteran's claim of direct service connection for hypertension, all of those examinations were found by the Board to have been inadequate.  As a result, the VHA opinions were obtained these are adequate and hence, most probative.  The evidence is in favor of a finding that current hypertension is a result of injury (exposure to herbicides) in service.  38 U.S.C.A. § 5107(b).




Earlier Effective Date

Generally, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a); see 38 C.F.R. § 3.400 (2013).  One exception to this general rule is that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C. § 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(1), (2).

The Veteran contends that his claim has been pending since at least 2004, and hence, he is entitled to an increased rating from the date of his earlier claim.

The Veteran had filed an appeal of the initial disability rating for his low back disability in July 2004, which was denied in December 2004.  The Veteran then filed a timely Notice of Disagreement in February 2005 and a Statement of the Case was issued in October 2005.  The Veteran then had 60 days to file timely Substantive Appeal (VA Form 9).  He requested and was granted a 60 day extension of time to file his Form 9 as of January 12, 2006.  The next correspondence received from the Veteran was a March 23, 2006 statement that his Form 9 had been filed in February 2006.  In September 2006, the RO notified the Veteran that his Form 9 had not been received and his March 23, 2006 submission was therefore not timely.  Thus the RO closed his appeal and the earlier claim cannot serve as the basis for an earlier effective date.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 19.32 (2013).

The Veteran has been recognized as having filed the current claim for increased disability rating on December 15, 2006.  There are VA treatment records dated earlier in 2006 that include reports of worsening back symptoms, and could be construed as earlier claims for increase.  See 38 C.F.R. § 3.157(2013).

Even if an earlier claim could be found; however, there is no evidence that the Veteran met the criteria for a 40 percent rating prior to December 15, 2006.  Hence the records do not show that the increase was factually ascertainable prior to December 15, 2006.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Disabilities of the spine are rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The General Rating Formula provides a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The IVDS Formula provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

At a neurology treatment appointment in April 2006, the provider noted that despite other limitations due to pain, the Veteran's spine flexion and extension were both within normal limits.  A May 2006 MRI of the lumbar spine noted that there had been worsening of the degenerative changes since the previous examination and indicated that surgical intervention would likely be necessary.

The Veteran has not alleged and the record does not reflect that he suffered incapacitating episodes lasting at least four weeks total in a one-year period prior to December 2006.  In addition, the April 2006 evaluation of the Veteran's low back did not demonstrate a restriction of flexion, much less a restriction to less than 30 degrees.  While the Veteran has asserted that his pain had significantly increased and the May 2006 MRI do not show an increase in limitation of motion or incapacitating episodes that would meet the criteria for a 40 percent rating.  As neither the limitation of flexion nor the duration of incapacitating episodes sufficient to support a 40 percent disability rating was manifested prior to the date of claim for increased disability rating, there is no basis for an effective date prior to December 15, 2006.  38 C.F.R. § 3.400. 



ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to an effective date earlier than December 15, 2006 for assignment of a 40 percent disability rating for low back disability is denied.




REMAND

In July 2013 the Veteran reported that his right and left leg disabilities had gotten worse since his most recent examination.  Because the issue of entitlement to increased disability ratings necessarily involves an understanding of the current nature and severity of the Veteran's disabilities on appeal, an additional examination is necessary on remand.

In addition, the Veteran reports that he was recently hospitalized on several occasions for problems related to his legs and back.  Records of such treatment should be included in the record and considered in any adjudication of the issues on appeal.


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all sources of treatment or evaluation he has received for his right and left leg radiculopathy since the last VA examination, including the reported hospitalizations, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain for the record copies of the complete records of all such treatment and evaluation from all identified sources. 

2. Afford the Veteran a VA examination to determine the current severity of the right and left leg radiculopathies.  The examiner should address any relevant treatment records and the significance of the symptoms reported by the Veteran.   

The examiner should provide the rationale for any opinion rendered.  A copy of the claims file should be provided to the examiner for review.

3. Then the claim should be adjudicated.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


